Per Curiam.
This appeal is from the judgment rendered on a retrial of this case as the result of our reversal of an earlier judgment. See Sturtevant v. Sturtevant, 146 Conn. 644, 153 A.2d 828. The attempt in the present appeal is to reargue the intent of the parties as expressed in the separation agreement between them. That intent was a principal subject of our prior decision. The trial court correctly determined the defendant’s net income in accordance with our conclusion in that decision.
There is no error.